PER CURIAM
*776Appellant seeks reversal of a judgment committing him to the Oregon Health Authority for a period not to exceed 180 days and an order prohibiting him from purchasing or possessing a firearm based on a finding that he is a "person with a mental illness." ORS 426.130(1)(a)(C). He contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, he is both dangerous to self and dangerous to others, ORS 426.005 (1)(f)(A).1 The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment and the order prohibiting the purchase or possession of firearms. See State v. R. C. S. , 291 Or. App. 489, 490, 415 P.3d 1164 (2018) (reversing both the commitment judgment and the order prohibiting the appellant from purchasing and possessing firearms).
Reversed.

Our disposition obviates the need to reach appellant's other assignment of error.